The opinion of the Court was delivered by
Manning, J.
The plaintiffs sue for the recovery of four hundred acres of land in De Soto parish contained in four several parcels and situated within the boundaries of a large plantation of the defendant. They claim title from Edward A. Edwards, who derived his title from the will of Charles A. Edwards as his universal legatee. The defendant claims from the United States Government through an entry made for him by the same.Charles A. Edwards.
The defendant immigrated from South Carolina to De Soto parish in December 1854 at the invitation of his friend Charles Edwards who owned a large quantity of land there and in neighbouring parishes. He immediately bought of Edwards 1560 acres and began building a dwelling, cabins, crib, etc. There were interspersed in the midst of *753ttliis tract tlie four several parcels now in controversy that had not been ■entered, and the defendant at once availed himself of the opportunity to ensure their ownership.
In the following month (January 1855) he handed five hundred dollars to Edwards, who was going to the land-office at Natchitoches, to ■enter these parcels for him and Edwards did it, but the entries were made in his (Edwards) name. Immediately on his return home Edwards delivered the certificates to Witherspoon having endorsed upon each of them—“This land was entered by me for, Boykin Witherspoon and paid for by him,” and signed each endorsement.
The defendant has remained in possession of this plantation from that time until now. His cabins were built upon one of these parcels of land in dispute. He had as much corporeal possession of the three •other tracts as any planter has of the outlying woodland that is a part of his plantation. The two Edwards were his neighbors and never pretended to any ownership of these lands, nor did he hear of any •adverse claimant until shortly before July 20,1885, when this suit was instituted. The prescription of thirty years was pleaded.
The plaintiffs’ title is claimed in this way: Charles Edwards died in 1865 and bequeathed all liis property to his nephew Edward ex■cept two legacies. In 1870 the nephew sold the plaintiffs the numerous tracts of land his uncle had from time to time entered or otherwise acquired, describing them by the land-office designations as quarter-sections, half-sections, sections, etc. in the proper townships. These are set out with all that minute particularity and careful attention to figures and the parts of the sections to be conveyed that such description required, but no where in the long list of lands thus described in that deed does either of the four parcels of land now in controversy appear. If Edward Edwards intended to convey them his omission to •sav so when all other tracts are specifically described is surprising, but after the specific description there is added—“also all other lands, tenements and real estate of every description not heretofore particularly described of him the said Edward A. Edwards, owned by or belonging to him or to which lie is legally entitled in the State of Louisiana.”
The plaintiffs claim under that clause. They say that Charles Edwards entered these parcels in his own name, and his endorsement upon the certificates that he entered them for Witherspoon and with Witherspoon’s money is not receivable in evidence, and they are therefore entitled to recover the lands. No patents were ever issued to any *754one. Nothing was ever issued but these certificates and Witherspoon had kept them in his desk until June 27, 1885, and only then had them recorded because the demauds preliminary to this suit were then made.
The plaintiffs invoke oar registry laws and the codal peremptory requirement that all sales and contracts affecting lands must he recorded on pain of- nullity except between the parties. Rev. Civ. Code, art. 2266. There is no pretence that Witherspoon had recorded his certificates until the date above stated, but the plaintiffs are in no better condition and they cannot recover on the weakness of their adversary’s title but alone on the strength of their own.
The object of registry is notice. The plaintiffs’ deed made and recorded in 1870 contained no mention of the lands in controversy. No one could derive knowledge from it that the lands had been conveyed-No one could be apprised by it that these lands formed buy part of the subject matter of that contract of sale. As to those lands it was inop - erative so far as notice is concerned if not wholly void for want of description. Pargoud v. Pace, 10 Ann. 613.
Tile defendant’s plea of prescription must be maintained. It is conceded that he has actually possessed for thirty years the parcel of forty acres upon which lie-built his cabins, etc. and the claim to that is abandoned. The single difference between his possession of that and the other three parcels is that he built cabins upon that, while he cut rails from another and is not sure that he felled any trees upon the other two. But none of them were detached from his plantation. One appears by the map to he the border of it, but all were incorporated and had been incorporated for thirty years in the plantation upon which he had uninterruptedly lived, which had been assessed as his property every year and upon which he had regularly paid the taxes. Such continuous undisturbed possession gives him title. Giddens v. Mobley, 37 Ann. 417.
The judgment below was for the defendant. It is approved in law and equity and justice commend it.
Judgment affirmed.